Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 1 of 11

en

IN THE UNITED STATES DISTRICT COURT Ne Train
FOR THE DISTRICT OF MARYLAND JUN 9 8
« £029
~ Sess.
Antony J. Marcantoni, beep gov
Plaintiff Fun
V. Civil Case No. PX-18-134

POLICE COMMISSIONER FREDERICK H.

BEALEFELD, Ill,

STATE'S ATTORNEY GREGG L.

BERNSTEIN,

DETECTIVE STEVEN SODD,

DETECTIVE CHRISTOPHER TOLAND, Judge: Xinis

Defendants

HRKKKKKKK KEKE KERRIER EEEK EER EERE KEE EEE EEE RE REE EEE EEEKEEEREREEREREEREEEEREEREREREEREREEKEREREEERREKEERERERERERE

PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
AS TO THE WILLFUL CONSPIRACY TO DEPRIVE RIGHTS GUARANTEED
UNDER THE FOURTH AMENDMENT PURSUANT TO 42 FOURTH SECTION 1983

NOW COMES, Antony Marcantoni, acting pro se, in the above cited manor as to the pendency
of a Complaint for the Conspiracy, to willfully violate right(s) guaranteed by and through the
Fourth Amendment by the named defendants (DETECTIVE'S SODD AND TOLAND of the
Baltimore County Police Department) via use of a "technological device " (i.e. Cell Site Location
Device, AKA " Stingray “) not available for public use, to which was not only misrepresented to
the judicial official in it's " request for Order," (as opposed to a warrant), but from the
investigation, and subsequent prosecution as a whole, but was in fact employed to

SURREPTITIOUSLY gain entry into this Plaintiffs home, and ultimately to seize the person of
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 2 of 11

such and other evidence used in the prosecution against him, thus, intentionally and recklessly
violation of the Fourth Amendment as clearly established at the time. See Kyllo V. United States,

533 U.S. -27, 37-40 (2001), and United States V. Hill, 649 F. 3d. 258, 269 (4th Cir. 2011).

Therewith, as to the proceedings in action subsequent, this Plaintiff stands as
presented before this Honorable Court in prosecution thereof, and to which these Defendants
have not in fact contested the VERIFIED allegations of such, other than a lack luster timeliness

defense to which itself was/is untimely, and to which is meritless.

Plaintiff has thereafter placed this Honorable Court and all parties upon notice of
subsequent 4th Circuit decision(s) of cases of like manor and has otherwise sought action upon
such and is pending before this Court for disposition. (Kerron Andrews V. Baltimore City Police

Dep't, No. 18-1953 (4th Cir. -March 27, 2020)

Therewith, Plaintiff presents this PROPOSED FINDINGS OF FACT AND
CONCLUSIONS OF LAW and respectfully request that this Court see that the willful violation of
rights guaranteed has taken place to which were clearly established at the time, and Plaintiff is
timely presented therewith,and respectfully presents such to wit; 1. PROPOSED FINDINGS OF
FACT AND LAW: A FACTUAL BASIS IN SUPPORT OF THE WILLFUL VIOLATION OF
RIGHTS GUARANTEED BY AND THROUGH CLEARLY ESTABLISHED 4TH AMENDMENT

LAW:

1. As a result of Baltimore County’s investigation Plaintiffs home (9 West Biddle St., Baltimore,

MD., 21136) was searched by agents of the County of Baltimore, State of Maryland, "without a
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 3 of 11

valid search warrant," for the crimes of conspiracy and distribution of marijuana. See Case No.
03K10007479

2. That, Plaintiff was first prosecuted thereto as to a criminal action in the State of Maryland,
County of Baltimore as to an investigation in to one JACOB HARRYMAN, where agents of the
investigation, (i.e. of the County of Baltimore) one's DETECTIVE SODD (#4072), and
DETECTIVE TOLAND(# 3932) had employed investigative techniques to include " pen
registers," did subpoena records, and wire interceptions upon such. (See Complaint at DKT. # 1,
EXHIBIT # 1, Attachment A)

3. Subsequently, the County and state did in fact cede the evidence and investigation to the
Federal Government, and the prosecution commenced in the United States District Court for the
District of Maryland in criminal case no. RWT-10-777(D. Md. 2010)

4. Plaintiff thereafter secured representation from two different attorney's one, to whom Plaintiff
represented in the State prosecution, one HOWARD CARDIN (See id. Complaint at EXHIBIT #

11,and 12), and one former U.S. Attorney STEVEN HALE LEVIN ESQ. id. Compl. at 2).

5. This to where thereafter, Plaintiff continued to inquire into all as to "how it was that these
official's discovered his telephone number, and private home,” and how it was they gained entry
without a valid warrant and therewith DEMANDED that the attorney LEVIN launch an attack on
these issues. (id. At 4, and EXHIBIT # 13)6. This whom launched an attack on a meritless issue
regarding the original wiretaps of Mr. HARRYMAN. (See id. pgs. 5-7)

7. As Plaintiff was convicted and sentenced in the matter, he did in fact take numerous steps to
attack his plea, and plea agreement, including issues regarding the “knowing and intelligent
waiver," and to which did in fact continue to make desperate attempts to discover "how it was

the investigators discovered information related to his cellular telephone, and his location of his
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 4 of 11

private home, including ability to make entry into his home absent a valid warrant." (id. Comply.
9-10)

8. Thereafter, Plaintiff discovered that there was such thing as a "Stingray device, "(i.e. a -
technological device that is used by law enforcement to invade the privacy of any individual it so
saw fit to discover without the knowledge of such and did make the practice of the use of such
without valid warrants) (See Compl. at 10, citing United States V. Graham, 796 F. 3d. 332 (4th
Cir. 2014). Therewith, coupled with the facts and circumstances of his case thus far, Plaintiff
sought the assistance of a post-conviction relief attorney, one, JEREMY GORDON to make the
inquiry and make the claims thereafter, as to numerous violations of rights guaranteed.
(However, at this point as a prisoner, Plaintiff had not obtained " actual evidence/ notice " that
his phone and home was the target of such ) (See id. at 11-12).

9. Nonetheless, around July 17, 2015, | did in fact find from such, that it was discovered by
former Defense Attorney CARDIN, that the State of Maryland, County of Baltimore did in fact
employ this device in the case against Plaintiff. (See id. 12, and EXHIBIT # 12)10. That too, the
Post-conviction relief attorney GORDON also discovered what is known as a "Non-Disclosure
Agreement," as to the sale of such device between the maker and law enforcement in the
locality. (i.e. Baltimore City Police, including Commissioner and State's Attorney's). This
forbade the disclosure to the uses and intricacies of the device, and in the event any one person
including defendants in a criminal proceeding was to inquire that the Federal Bureau of
Investigation ("FBI") was to be notified, and to which would make a decision to dismiss the
criminal case against such would be decided. (See Non-Disclosure Agreement, "NDA" at

Compl. pg. 12, EXHIBIT # 1, Att. #-B)
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 5 of 11

11. As this was "withheld from Plaintiff, and all in the first instance, " it was now that this Plaintiff
was put upon notice to which this device was " actually employed " and explained the reasoning
to which was inquired before mentioned. (Id. pg. 12, Doc. # 982 ).

12. The claims were presented as to the violation of rights guaranteed under the Sixth
Amendment right to the effective assistance of counsel, as to a " Conflict of interest " in regards
to Attorney LEVIN loyalties to the U.S. Attorney's Office for the District of Maryland (District of
Prosecution) and thus, to the USDOJ and the law enforcement community as a whole in
regards to the NDA and the failure of such to place the 4th Amendment claim to a crucible of
meaningful adversarial testing and the resulting injury. (id. 13-15)

13. On January 12, 2018, upon dissolution of the proceedings, coupled with the facts and
evidence of this willful violation of rights guaranteed by and through the 4th Amendment,
including all of the circumstantial evidence. The plaintiff made the presentment of a complaint
for the Conspiracy to deprive rights under the 4th Amendment, with all of the before mentioned
appended thereto in support of such. (See id. Complaint at DOT. # 1)(Note: all of the facts
presented herein this PROPOSED FINDINGS OF FACT AND LAW are taken from said
complaint and all attachments and exhibits thereto).

14. On 1-29-2018, this Honorable Court issued it's MEMORANDUM OPINION and ORDER
dismissing the Complaint as to the Supreme Court's ideologies in Heck V. Humphrey, 512 U.S.
477 1994)(See DKT. #'s 3 & 4).

15. Plaintiff made a request for reconsideration thereto on 2-20-2018, and was denied on
3-08-2018. See (DKT. #'s 5 & 6).

16. Plaintiff appealed this decision to the Fourth Circuit Court of Appeals, and on 8-16-2018, the

Fourth Circuit affirmed in part and vacated in part this Court's decision in the matter and
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 6 of 11

therewith ordered service upon attorney's thereto. See Marcantoni V. Bealfeld et al. (DKT. #'s 14
& 15).

17. At this time the defendants herein SODD and TOLAND did not otherwise respond to the
complaint, nor enter an appearance. (DKT. # 22, 9-24-2018) This to which there was additional
notice to such.

18. As to such, Plaintiff made a Motion for Default Judgment under Fed. R. Civ. P. 55(a), (DKT. #
35)

19. Come to find out, after the receipt of a copy of the docket sheet in the case, on 1-28-2019,
that these official's filed a frivolous " answer to the complaint " back in 11-13-2018 (DKT. # 28)
And therewith filed a notice of " Non-Receipt " as to such on 1-28-2019 (DKT. # 44).

20. On February 28, 2019, there was request for status report thereafter, by SODD and

TOLAND requesting citing it's " intent to move for summary judgment ' within 60 days." (DKT. #
46).

21. On June 14, 2019, after no response " within 60 days, " this Court issued an ORDER to file
it's response within 30 days thereto. (DKT. # 49) In which this Court issued .

22. This prompted this Plaintiff to renew the motion for default judgment. (DKT. # 50)

23. It was only then on, 9-19-2019 these official's filed a response to the complaint (i.e a Motion
to Dismiss), citing no procedural authority, and not in fact contesting any of the facts in the
complaint against them. Citing only that the complaint was "untimely under Maryland law Md.
Code Ann. Cts. & Jud. Pro. Section 5-101 and no other authority in support. (DKT. #54) This
to which cited a copy of the original copy of the original answer to the complaint at DKT. # 26,

was mailed to this Plaintiff while incarcerated at institution on November 13, 2018. (id. ).
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 7 of 11

24. Plaintiff quickly filed a Motion to Strike and Reply to the Motion to Dismiss as to the dilatory
tactics of these Defendant's and to which made a demonstration of the timeliness under clearly
established facts pleaded in the complaint and the law as applied thereto. (DKT. # 56)

25. On October 4, 2019, this Honorable Court denied the motion to strike and motion for default
judgment, however, ordered that Plaintiff was GRANTED 28 days to respond to the defendants
untimely motion to dismiss. (DKT. # 62).

26. On October 31, 2019, this Plaintiff again replied and made the demonstration of the
timeliness and how these Defendant's in fact willfully and intentionally employed a technological
device to which was not available to the public to enter the confines of his home and to seize his
person, and other evidence without a valid warrant in clear violation of clearly established
Supreme Court decisional law in Kyllo V. United States, supra. (See DKT. # 64)

27. Thereafter, several issues regarding the other Defendants in the Fourth Circuit were
misunderstood as to the request to hold the appeals in abeyance pending the outcome of this
Court's decision in the matters herein of these two detectives to which disposition was not yet
made. (See Id. Case No. 19-7349 USCA 4, and 19-7683, Dated 11-19-2019, DKT. # 69).

28. On March 27, 2020, the Fourth Circuit did in fact render its decision regarding the similar
decision to which was dismissed before this United States District Court for the District of

Maryland, which this Plaintiff did make notice to this Honorable Court as having prior made the
comparison as to the Pen Register ORDER (PRO) on the Kerron Andrews case was ruled to be
the same as a “Warrant” and then it did in fact request for " Cell Site Location " permission. Id.
Andrews V. Baltimore City Police Department, No. CCB-16-2010, 2018 U.S.Dist. LEXIS 129523
* 17 (D. Maryland August 1, 2018) See Motion in Response to Motion to Dismiss at DKT. # 64

And Motion to Strike at DKT. # 56, pg. 6.
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 8 of 11

29. Therewith, the claims remain pending before this Honorable Court and it is clear under the
facts presented, and the clearly established law thereto, that, these official's did in fact make
use of a technological device not available for general public use to surreptitiously invade the
privacy of this Plaintiffs Home to which was obtained by these defendant's via a reckless
omission of material fact to the original Judge to obtain the short order. This act did not in fact
make known to anyone involved and certainly not to said judge or this Plaintiff in violation of the
Fourth Amendment and this Conclusions of law are requested to be issued therewith,
respectfully. B. CONCLUSIONS OF LAW.

30. That, as to the facts presented thereto, in the complaint, that the DEFENDANT'S SODD and
TOLAND did in fact make use of a technological device (i.e. a Stingray Device-Cell Site Locator)
to invade the privacies of Plaintiffs home between the dates of October 1st 2010 and

November 30th, 2010, in violation of clearly established law. See Kyllo V. United States, 533
U.S. 27, 37, 40, 121 S. Ct. 2038, 150 L.Ed. 2d. 94 (2001), see also United States V.-Hill, 649 F.
3d. 258, 269 (4th Cir. 2011), and Guerrero V. Moore, 442 Fed. Appx. 57 , 59 (4th Cir. 2011).

31. That this in Conspiracy to deprive said rights with " others known and unknown as cited in
the Complaint. " See Hinkle V. City of Clarksburg, 81 F. 3d. 416, 421 (4th Cir. 1996)(Citing
Hafner V. Brown, -983 F. 2d. 570, 577 (4th Cir. 1992)), and Petry V. Wells Fargo Bank, N.A., 597
F. Supp. 2d. 558, 565 (D. Md. 2009).

32. That the claim was in fact presented timely, upon due notice after such was discovered after
these Official's and the other's named had recklessly omitted such from not only judges, but,
others as well including Plaintiff. See Nasin V. Warden of Maryland House of Corr., 64 F. 3d.
951, 955-56 (4th Cir. 1995)(-Citing United States V. Kubrick, 444 U.S. 111, 122-24, 100 S.Ct.

352, 62 L.Ed. 2d. 259 (1979)), see also Miller V. City of Prince George's County., 475 F. 3d. 621,
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 9 of 11

627-28 (4th Cir. 2007)(Citing Franks V. Delaware, -438 U.S. 154, 155-56, 98 S.Ct. 2674, 57
L.Ed. 2d. 667 (1978))

33. Thus, these individuals are not immune from this activity in any sense. See Ziglar V. Abbasi,
137 S. Ct. 1843, 1866-67, 198 L.Ed. 2d. 290 (2017), see also Pearson V. Callahan, 555 U.S.
223, 231, 129 S. Ct. 808, 172 L.Ed. 2d. 565 (2009), and Saucier V. Katz, 533 U.S. 194, 121
S.Ct. 2151, 150 L. Ed. 2d. 272 (2001)

34. That these official's (DEFENDANT's) have not contested these facts, other than the
meritless timeliness arguments, and have completely abandoned the defense thereto, thus,
these facts as measured to the law clearly establish a willful violation of rights guaranteed by
and through the Fourth Amendment (4th Amend.). This Honorable Court should so rule
therewith, that; On October 25, 2010, Detectives SODD and TOLAND of the Baltimore County
Police did in fact obtain permission to receive a "Short Order” for a" Pen Register,” and
subpoena for a" Line J” (240-319-6579) to which belonged to this Plaintiff. With the
presentment of a reckless omission of facts to a Circuit Court Judge for Baltimore County, one
Judge Sherrie Bailey to which thereafter made use of a "technological device to which was not
available for general public use,” to track the "real time location of Plaintiff into his home" and
thereafter entered this residence, without any valid search warrant(s). (See Compl. at 3, EXH.#
1, Attachment A) These official's did so in collusion and therewith, with others, known and
unknown, willfully in violation of clearly established law in Kyllo V. United States (2001), to which
clearly and unambiguously required a " warrant, " as opposed to an ORDER, and did not
thereafter make know these facts. Furthermore, these officials continue to this day refuse to
disclose and otherwise atone for this surreptitious invasion of rights guaranteed and are thus,
liable for the violation of rights guaranteed under the Fourth Amendment, this Court should so

Order. That these facts did not become available to this Plaintiff until the presentment of the
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 10 of 11

declaration of one Attorney HOWARD CARDIN July 17th, 2015. (See Compl. at EXH. # 12) and
after diligent efforts to seek redress thereafter, did in fact make the presentment of the claims
under 42 U.S.C. Section1983 January 18, 2018, (DKT. # 1, Complaint) and was thus timely filed
under the "3 year time constraints" under the requirements of Maryland law. See Owens V.

Baltimore City State's Attorney's Office, 767 F. 3d. -379, 388-89 (4th Cir. 2014)
Il. CONCLUSION:

THEREFORE, Plaintiff respectfully requests that this Honorable Court deny the Defendant's
Motion for Dismissal, and make ORDER for these "FINDINGS OF FACT AND CONCLUSIONS
OF LAW" that these DEFENDANT's (Detective's SODD and TOLAND) did in fact willfully,
recklessly, and surreptitiously invade the privacy of this plaintiff in violation of the Fourth
Amendment by use of a technological device to which was/is not available for general public
use without a valid warrant. These people are liable under 42 U.S.C. Section 1983 (1985) for

such, respectfully.

Respectfully,
ie (Vy, , Date: > Leib 2

~ PLAINTIFF, PRO SE,
Antony Marcantoni
12400 Owings Mills Blvd.
Suite A
Reisterstown Md. 21136

10
Case 8:18-cv-00134-PX Document 76 Filed 06/08/20 Page 11 of 11

CERTIFICATE OF SERVICE:

That I, Antony Marcantoni, do hereby swear and affirm that | did mail a true and correct
copy of this Reply to Defendant's Motion to dismiss to the Defendant's, by placing such into the
U.S. Mail, postage, pre-paid, on this 22nd day of May, 2020, and addressed as follows:

Defendant
Detective Steven Sodd
Defendant Detective Toland

LEAD ATTORNEY ATTORNEY TO BE NOTICED

Michael George Raimondi Baltimore County Office of Law
400 Washington Avenue

Suite 219

Towson, MD 21204

_Reveagai A | I).

ae ae Marcantoni”
PLAINTIFF, PRO SE
12400 Owings Mills Blvd.
Suite A

Reisterstown, MD. 21136

 

11
